Name: 2000/351/EC: Commission Decision of 3 May 2000 on the procedure for the designation of a new common host server for the integrated computerised veterinary system (notified under document number C(2000) 818) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  information and information processing;  agricultural policy;  information technology and data processing
 Date Published: 2000-05-25

 Avis juridique important|32000D03512000/351/EC: Commission Decision of 3 May 2000 on the procedure for the designation of a new common host server for the integrated computerised veterinary system (notified under document number C(2000) 818) (Text with EEA relevance) Official Journal L 124 , 25/05/2000 P. 0061 - 0063Commission Decisionof 3 May 2000on the procedure for the designation of a new common host server for the integrated computerised veterinary system(notified under document number C(2000) 818)(Text with EEA relevance)(2000/351/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 20(3) thereof,Having regard to Council Decision 92/438/EEC of 13 July 1992 on computerisation of veterinary import procedures (Shift project), amending Directives 90/675/EEC, 91/496/EEC, 91/628/EEC and Decision 90/424/EEC, and repealing Decision 88/192/EEC(3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 thereof,Whereas:(1) By Decision 92/373/EEC(4), the Commission designated the ANIMO host server, and in accordance with Commission Decision 92/486/EEC(5), as last amended by Decision 1999/716/EC(6), the ANIMO host server is to be operational at least until 31 March 2000.(2) Further to work at Community level, including studies and seminars, on reviewing the architecture of the ANIMO network, a veterinary system integrating the various computer applications should be implemented.(3) It is necessary at this stage to specify the procedure to be used for the designation of a new common host server to perform all the services required under the integrated computerised veterinary system.(4) The common host server must meet precise technical specifications.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Commission shall issue an invitation to tender starting in 2000 for a common host server taking account of the progress in data communication technologies and of the new services needed for the exchange of information between Member States under the integrated computerised veterinary system.2. The invitation to tender provided for in paragraph 1, which shall include all the information needed for its implementation (detailed specification), shall take account of at least the technical specifications defined in the Annex.3. Following the invitation to tender provided for in paragraph 1, the Commission shall, for the purpose of designating the host server, select at least three tenders meeting the technical specifications referred to in paragraph 2.Article 2This Decision is addressed to the Member States.Done at Brussels, 3 May 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 243, 25.8.1992, p. 27.(4) OJ L 195, 14.7.1992, p. 31.(5) OJ L 291, 7.10.1992, p. 20.(6) OJ L 289, 11.11.1999, p. 1.ANNEXTECHNICAL SPECIFICATIONS FOR THE COMMON HOST SERVER1. General DescriptionThe host server for the exchange and processing of messages and other data must be operational by 1 April 2001 at the latest.It must comprise the following elements:(a) computers of a suitable number and performance to guarantee the management of large amounts of data, the acceptance of veterinary applications, databases and reference files,(b) equipment (hard- and software) guaranteeing multiprotocol communications management between the various networks permitting simultaneous access for many users,(c) e-message services conforming to international standards,(d) web-type facilities and services,(e) file transfer services,(f) data storage capacity sufficient for one year,(g) archiving facilities during the contract period,(h) back-up and immediate reboot facilities in the event of a breakdown.The host server must be able to interoperate with existing systems such as national servers or systems in national veterinary administrations conforming to international standards.The host server must be available around the clock seven days a week.2. Format and volume of transmitted dataMessage format for existing applications must be ASCII with defined characters but must be capable of developing toward other structured formats. The estimated number of messages transmitted per day is approximately 4000. As a result management of the host server will involve some 4000 entry and 8000 dispatch operations per day.Other data transmitted will be principally reference and data files and application software.3. System capacityThe system must be able to manage 2000 potential users. However, since periods of use may vary, the estimated number of simultaneous users (input and output) will be an average of about 70 and a maximum of 100. That capacity must be expandable if necessary to guarantee the level of service. The system must be capable of managing waiting queues.4. Message traceabilityThe host server must be able to guarantee and monitor the traceability of messages. It must ensure that operation of communication networks is maintained and that interrupted communications are restored, and that it possesses all the message traceability elements it may be required to have at any time.5. System and data securityThe host server must have a set of strict and coherent provisions for data protection and integrity. Data shall not be useable by the host server.Access to the system must be protected and controlled by a series of security procedures using various methods such as user IDs and message transmitter authentication by the host server.A series of measures to back up and restore data in the system must be available and operational at the host server such that no information can be lost because of hardware failure.The host server must have all the skilled staff necessary.6. AssistanceA help service must be available 12 hours a day, from 7 a.m. to 7 p.m., at the host server premises to deal with any communication problems.Each application shall have on-line support.7. System managementThe host server must provide management statistics, concerning message flow, reference file dissemination, communication network breakdowns and all parameters of use for cost management purposes.